Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Amendment to Sublease Agreement between
the Company and EnergySolutions, LLC
 
 
AMENDMENT TO SUBLEASE AGREEMENT
 
This Amendment to Sublease Agreement (this “Amendment”) is entered into on
August 25, 2015 (the “Effective Date”) by and between EnergySolutions, LLC, a
Utah limited liability company (“Sublessor”), and Perseon Corporation, a
Delaware corporation (“Sublessee”).
 
WHEREAS, Sublessor and Sublessee entered into that certain Sublease Agreement
dated as of May 14, 2015 (the “Sublease”).
 
WHEREAS, the parties desire to make certain changes to the Sublease as set forth
herein.
 
WHEREAS, any capitalized terms that are used, but not defined herein, shall have
the meanings ascribed to such terms in the Sublease.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto covenant and agree as
follows:
 
1.
Additional Sublessee Finish Allowance Reimbursement.  The following shall be
added as Section 3.e. of the Sublease:
       
Additional Sublessee Finish Allowance Reimbursement.  Notwithstanding anything
to the contrary herein, for months 1 through 20 of the Sublease Term, in
addition to Sublease Annual Rent, Sublessee agrees to pay to Sublessor
Additional Sublessee Finish Allowance Reimbursement in the amount of $5,100.00
per month, at such place as Sublessor may designate, without prior demand
therefore and without any deduction or set off whatsoever.
     
2.
Additional Finish Allowance.  In addition to the Sublessee Finish Allowance set
forth in Section 5 of the Sublease, and only after Sublessee has exhausted the
full Sublessee Finish Allowance, Sublessor shall provide an additional tenant
finish allowance (the “Additional Sublessee Finish Allowance”) to Sublessee to
partially reimburse Sublessee for Sublessee’s performance of the Sublessee
Improvements in accordance with the requirements of the Sublease.  The
Additional Sublessee Finish Allowance shall be an amount equal to
$100,000.00.  In no event shall the Additional Sublessee Finish Allowance be
used to reimburse Sublessee for equipment, furniture, furnishings, or any
special decorator items beyond the Building Standard Finishes set forth on
Exhibit F to the Lease.  The Sublessor shall pay the Additional Sublessee Finish
Allowance to Sublessee subject to and in accordance with the provisions of
Exhibit C of the Lease applicable to the Tenant Finish Allowance, mutatis
mutandis.  In the event the amount of the Additional Sublessee Finish Allowance
is insufficient to cover the actual costs of Sublessee Improvements, Sublessee
shall be responsible to pay such additional costs.
   
3.
Entire Agreement and Modification.  This contains the entire agreement and
understanding between the parties as it relates to the subject matter
hereof.  Except as expressly modified by this Amendment, the terms and
conditions of the Sublease shall remain in full force and effect.
   
4.
Assignment.  The terms and provisions of this Amendment shall be binding upon
and inure to the benefits of any successor of a party hereto.
   
5.
Unenforceable Provision.  If any provision of this Amendment shall be invalid or
unenforceable, such provision shall be severable and such invalidity or
unenforceability shall not impair the validity of any other provision of this
Amendment.
   
6.
Governing Law.  The terms and provisions of this Amendment shall be construed in
accordance with and governed by the laws of the State of Utah.
   
7.
Counterparts.  This Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Sublease
Agreement as of the date set forth above.
 
SUBLESSOR:
 
ENERGYSOLUTIONS, LLC
 
By:  /s/David
Nilsson                                                                
 
Name:  David
Nilsson                                                                
 
Title:  Treasurer                                                                
 
SUBLESSEE:
 
PERSEON CORPORATION
 
By:  /s/William
Barth                                                                
 
Name:  William
S. Barth                                                                
 
Title:  Chief Financial
Officer                                                                
 
AGREED AND ACCEPTED:
 
WEST SALT LAKE ACQUISITIONS PARTNERS LLC,
 
a Delaware limited liability company
 
By:
Hines West Salt Lake Acquisitions Partners LLC,

 
a Delaware limited liability company

 
Its:  Managing Member

 
By:
Hines West Salt Lake Associates

 
Limited Partnership,

 
a Texas limited partnership

 
Its:  Sole Member

 
By:
Hines Interests Limited Partnership,

 
a Delaware limited partnership

 
Its:  General Partner

 
By:
Hines Holdings, Inc.,

 
a Texas corporation

 
Its:  General Partner

 
By: 
 
Name:                                                                
 
Its:                                                                
 
 
 

--------------------------------------------------------------------------------

 